Citation Nr: 0411542	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Service connection for residuals of an injury to the index 
finger of the left hand.

(The issue of whether new and material evidence to reopen a 
claim for service connection for residuals of an injury to 
the left hand involving the ring finger has been received, 
and, if so, whether the claim may be granted, will be subject 
of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the of the RO in 
Roanoke, Virginia.  That decision denied service connection 
for injury to the left index finger.

The Board in a February 2003 decision reopened and denied the 
veteran's claim for entitlement to service connection for 
injury to the left hand with fracture of the ring finger.  
The Board also further developed the issue of entitlement to 
service connection for residuals of injury to the left index 
finger of the left hand.  That development was completed in 
May 2003.

In March 2003, the veteran sought reconsideration of the 
Board's February 2003 decision. 

In June 2003, the Board remanded the claim for service 
connection for a disability of the left index finger to the 
RO for additional development.  This is the sole issue before 
the undersigned at this time.      

In September 2003, the Board granted reconsideration of the 
issue of whether new and material evidence to reopen the 
claim for service connection for residuals of an injury to 
the left hand involving the ring finger had been received, 
and whether this claim should be allowed, under 38 U.S.C.A. 
§ 7103(b) (West 2002).  This is the sole issue before the 
reconsideration panel of the Board.  This issue is the 
subject of a separate decision of the Board.  

The veteran filed an appeal of the Board's February 2003 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  However, in light of the Board's 
determination to reconsider this decision, in December 2003, 
the Court dismissed the appeal.  


FINDINGS OF FACT

1.  The veteran has mild degenerative changes at the distal 
interphalangeal joint of the index finger of the left hand. 
 
2.  It is not shown that the veteran sustained a left hand 
index finger injury in service or that his current left hand 
index finger disorder is otherwise related to service.


CONCLUSION OF LAW

Service connection for a left hand index finger disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-419, 114 
Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5103A, 5107, 5126) and amended by Pub. L. 
108-183, 117 Stat. 2651 (Dec. 16, 2003) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Through February 2001 and November 2002 letters, the RO 
notified the veteran and his representative of the evidence 
necessary to substantiate his claim, of what evidence, he was 
responsible for obtaining, and which evidence, if any, would 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the February 2001 letter, the RO requested that the 
veteran provide information and, if necessary, authorization, 
to enable it to attempt to obtain any outstanding medical 
evidence pertinent to the claim on appeal (pages 1 and 2).  
The letter advised the veteran to send evidence to the RO.  
The RO's letter also indicated the importance of sending any 
evidence in the veteran's possession to the RO (page 2).  In 
addition, in the February 2001 letter from the RO to veteran, 
the RO cited the VCAA, indicated what the evidence must show 
to establish entitlement (page two) and what information or 
evidence was still needed from him (page three).  Further, 
the November 2002 letter, as well as the SOC and supplemental 
SOC, provided the veteran with notice of the importance of 
submitting all pertinent evidence.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  

For reasons noted, above, the first three parts of Pelegrini 
notice requirement have been met.  With regard to the duty to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (the fourth 
Pelegrini notice requirement), in February 2001, the RO 
requested (page three) that the veteran submit "medical 
evidence which would show that your residuals of the left 
hand and index finger injury were aggravated during your 
active duty service."  The November 2002 letter provided 
similar notice.  Based on the above, the Board finds that all 
four Pelegrini notice requirements have been met.  

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

The Board notes that, in this case, most of the documents 
meeting the VCAA's notice requirements were provided to the 
veteran before the June 2001 rating action was issued.  In 
any event, in this case, any lack of full Pelegrini notice 
prior to a rating action has not, in any way, prejudiced the 
appellant.  It is clear from the record that after receiving 
additional evidence in the course of the appeal, the RO 
adjudicated the veteran's claim on a de novo basis without 
regard to prior denials.  

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice letters.  
If he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

There is no indication whatsoever that any additional action 
is needed to comply with the duty to assist the veteran.  The 
RO has obtained the veteran's service medical records and all 
known treatment records, and has arranged for the veteran to 
undergo a VA examination in connection with the issue on 
appeal.  

It is important to note that the Board remanded this case in 
June 2003 to meet the requirements of the duty to notify.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  A VA examination was undertaken and 
the RO has obtained all pertinet records.  Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.  
 
II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110. 
 Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records in this case reflect no complaints or 
findings of any left index finger disorder.  The service 
medical records reflect that the veteran was seen at a clinic 
in May 1966 for complaints of left arm pain with weather 
changes; it was noted that he had a tumor on the left ring 
finger at the old fracture site.  The veteran was next seen 
in June 1966 with complaints of pain in the left shoulder and 
upper back secondary to retained bullet from gunshot wound 21/2 
years earlier.  He also complained of swelling of the middle 
phalanx, left ring finger secondary to an old fracture 15 
years ago.  On examination, there was swelling of the middle 
phalanx, left ring finger, which had been present for 15 
years.  There was no limitation of motion at the distal 
interphalangeal (DIP) or peripheral interphalangeal (PIP) 
joint, and no sensory deficit was noted.   X-ray study of the 
left ring finger revealed diffuse swelling of soft tissues, 
increased density in mid-shaft, probably in the old fracture 
site.  No pertinent diagnosis was noted.  Significantly, no 
reference was made to a left index finger disorder

A separation examination conducted in April 1967 was negative 
for any disability of the left hand, including residuals of a 
left hand injury.  

On VA examination in October 1970, the veteran indicated that 
he had had an operation for a tumor of the left ring finger 
in service.  No reference was made to a left index finger 
disorder.  Examination of the left hand revealed a scar on 
the medial surface of the 'right' ring finger, which was well 
healed (the reference to the 'right' ring finger appears to 
be a mistake by the examiner).  There was about a 5-degree 
lack of full extension of terminal joint; that finger made a 
normal fist.  The examiner noted that the loss of function 
was so slight as to be negligible.  X-ray study of the left 
hand was reported to be negative.  The pertinent diagnosis 
was scar, operation, left ring finger.  Significantly, no 
reference was made to a left index finger disorder

The veteran was afforded a VA compensation examination in 
January 2000, at which time he stated that he had surgery for 
a tumor on the left ring finger; however, he had "no real 
problem now."  On examination, strength in the upper 
extremities was normal and equal.  The veteran was able to 
touch this thumb to all fingers and all fingers to the palm 
of the hand, bilaterally.  There was a scar on the left ring 
finger.  No pertinent diagnosis was reported pertaining to 
the left hand.  Significantly, no reference was made to a 
left index finger disorder

Received in May 2000 was a report of private hospitalization 
in March 1964.  The report showed that the veteran was 
admitted to the hospital after a bullet struck him over the 
left arm.  He did not complain of any pain except for slight 
discomfort upon deep breathing in the scapular area.  On 
examination, there was no limitation of motion of the 
fingers, wrists, elbows, or shoulders of the left side.  
There was a small wound on the anterolateral aspect of the 
left arm.  The discharge diagnosis was gunshot wound of the 
left arm and chest wall.  No reference was made to a left 
index finger disorder

In a February 2003 medical record submitted by the veteran in 
March 2003, a medical provider stated that the veteran had 
degenerative arthritis in the ring finger of the left hand.  
Significantly, no reference was made to a left index finger 
disorder

The Board sought a VA medical opinion regarding this claim.  
On VA examination in May 2003, degenerative changes at the 
distal interphalangeal joint of the index and ring fingers 
without fractures or dislocations were found.  At this time, 
the veteran indicates that he caught his finger in a fan 
while in the military.  He states that he had to have the tip 
of the finger put back on.  The examiner stated that there 
was no evidence of treatment for this injury in service.  
There was also no indication that the tip of the veteran's 
finger had been put back on.  The examiner stated that based 
on a review of the medical evidence it was more likely than 
not that the current disability was not consistent with an 
injury in service.   
 
Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Based on the service medical records, 
there is no indication of an injury to the index finger of 
the left hand.  While the veteran has asserted that the 
service medical records are wrong, the Board must note that 
the service medical records in this case are very detailed.  
Further, one would expect that if the tip of the veteran's 
index finger had been reattached, the VA examiner in May 2003 
would have been able to detect such a serious wound, which he 
was not.  For example, no left index finger scar was 
indicated.  Such facts only provide negative evidence against 
this claim.   

As a layperson the veteran is competent to report that an 
injury occurred in service; however, as a layperson, he is 
not competent to relate current disability to such injury.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board must weigh the veteran's report of a left index 
finger injury in service against the silent service medical 
records, the absence of evidence of an index finger 
disability in the medical records in the decades immediately 
following service, and the inability of the recent VA 
examiner to find any current residuals of such an injury.

Based on a lack of supporting evidence of a left index finger 
disorder in service and with no competent evidence that the 
current condition is related to service, the Board finds that 
the preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

Service connection for residuals of an injury to the index 
finger of the left hand is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



